Notice of Allowability
This office communication is in response to a response filed on 03/08/2022. Claims 31-50 are allowed. Claims 1-30 are cancelled. 
Response to Arguments
Applicant’s arguments, see Remarks – Pages 11-14, filed on 03/08/2022 with respect to claims 31,43,50 have been fully considered and are persuasive.  Therefore the rejection is withdrawn. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 11-14, filed on  03/08/2022  and, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Lei Sun– Registration No. 58733.
The application is amended as follows:


1 - 30. (Canceled)  
  
31. (Currently amended) A method, comprising: 
performing, by one or more computers in a service provider network:
 implementing one or more overlay networks for one or more clients on a network substrate implemented by a plurality of hosts, wherein the hosts are configured to route client data packets within individual ones of the one or more  overlay networks via the network substrate;
 determining, by the hosts, performance data for the client data packets routed over the one or more overlay networks, wherein the performance data is determined based at least in part on overlay network metadata tagged to the individual client data packets, wherein the tagging specifies a number N of client data packets that will be acknowledged by a single acknowledgement packet;
 sending, by individual ones of the hosts and over the service provider network, aggregated performance data determined for respective client data packets to an application programming interface (API) of a network analysis service in the service provider network; receiving, at the network analysis service and via the API, the aggregated performance data determined by the hosts;
 generating, by the network analysis service, a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections; and 
generating, by the network analysis service, a graphical report indicating the network traffic mapping.  


32. (Previously presented) The method of claim 31, wherein the one or more performance metrics include one or more of: 
a round-trip time of a given network connection;
 a throughput of a given network connection; and
 a packet loss rate of a given network connection.  


33. (Previously presented) The method of claim 31, wherein: 
the network traffic mapping includes nodes connected by the network connections, and the nodes represent individual hosts or network devices in the network substrate; and the network connections represent physical connections between the nodes.  



34. (Currently amended) The method of claim 31, wherein:
 the one or more overlay networks include respective sets of virtual machines provided to respective clients and hosted on respective hosts;
 the network traffic mapping includes nodes that represent individual virtual machines of the one or more overlay networks 
 the network connections represent tunnels between the individual virtual machines implemented on the network substrate.  

35. (Previously presented) The method of claim 31, wherein said generating of the graphical report comprises generating an interactive graphical user interface (GUI), and further comprising:
 receiving user input via the GUI to select a particular network connection in the network traffic mapping; and
 responsive to the user input, updating the GUI to provide the one or more performance metrics for the particular network connection.  

36. (Previously presented) The method of claim 31, further comprising:
 analyzing, by network analysis service, the one or more performance metrics for at least some of the network connections to identify a particular node or network connection in network traffic mapping that exhibits a network performance condition; and 
wherein said generating the graphical report includes indicating in the graphical report the particular node or network connection with the network performance condition.  

37. (Currently amended) The method of claim 31, further comprising determining the aggregated performance data by a particular one of the hosts including:
recording packet metadata for a set of client data packets, wherein the set of client data packets is sent to another one of the hosts; 
receiving one or more acknowledgements of the 
 calculating the aggregated performance data based at least in part on the packet metadata and the additional packet metadata.  

38. (Currently amended) The method of claim 31, further comprising determining the aggregated performance data by a sending host of the hosts including:
 a particular acknowledgement packet  from a receiving host corresponding to  N overlay network packets sent to the receiving host; 
determining, from the particular acknowledgement packet, a number of the N overlay network packets that were received by the receiving host; and 
determining, the aggregated performance data for the N  overlay network packets based on the number of the N overlay network packets that were received by the receiving host. 


39. (Previously presented) The method of claim 31, further comprising:
 tagging the client data packets to be routed over the network substrate with the overlay network metadata according to an overlay network protocol.  



40. (Previously presented) The method of claim 31, wherein: the service provider network is configured to host a plurality of overlay networks for a plurality of different clients; and said generating of the network traffic mapping includes generating a network implementation of a particular virtual private network of a particular client.  



41. (Previously presented) The method of claim 31, wherein:
 the service provider network is configured to host a plurality of overlay networks for a plurality of different clients; and
 said generating of the network traffic mapping includes generating one or more performance metrics according to aggregated performance data for two or more overlay networks of two or more different clients.  


42. (Previously presented) The method of claim 31, wherein the network traffic mapping is generated based at least in part on topology information of the network substrate obtained by the network analysis service.  



43. (Currently amended) A system, comprising: 
a plurality of hosts in a service provider network, configured to:
 implement a network substrate to host one or more overlay networks for one or more clients, wherein the hosts are configured to route client  data packets within individual ones of the one or more overlay networks via the network substrate;
 determine performance data for the client data packets routed over the one or more overlay networks, wherein the performance data is determined based at least in part on overlay network metadata tagged to the individual client data packets, wherein the tagging specifies a number N of client data packets that will be acknowledged by a single acknowledgement packet; and
 send, over the service provider network, aggregated performance data determined for the client data packets to an application programming interface (API) of a network analysis service in the service provider network; and 
the network analysis service in the service provider network, configured to:
 receive the aggregated performance data determined by the hosts via the API;
generate a network traffic mapping of the one or more overlay networks from the aggregated performance data, wherein the network traffic mapping indicates a plurality of network connections and one or more performance metrics for individual ones of the network connections; and 
generate a graphical report indicating the network traffic mapping.  


44. (Previously presented) The system of claim 43, where to generate one or more performance metrics, the network analysis service is configured to generate one or more of: 
a round-trip time of a given network connection;
 a throughput of a given network connection; and 
a packet loss rate of a given network connection.  


45. (Previously presented) The system of claim 43, where to generate the network traffic mapping, the network analysis service is configured to: 
include in the network traffic mapping a plurality of nodes connected by the network connections, wherein the nodes represent individual hosts or network devices in the network substrate, and the network connections represent physical connections between the nodes.  

46. (Currently amended) The system of claim 43, where to generate the network traffic mapping, the network analysis service is configured to:
 include in the network traffic mapping a plurality of nodes connected by the network connections, wherein the nodes represent individual virtual machines in the one or more overlay networks and hosted on respective ones of the hosts, and
 the network connections represent tunnels between the individual virtual machines implemented on the network substrate.  

47. (Previously presented) The system of claim 43, wherein the network analysis service is configured to:  
analyze the one or more performance metrics for at least some of the network connections to identify a particular node or network connection in network traffic mapping that exhibits a network performance condition; and
 indicate in the graphical report the particular node or network connection with the network performance condition.  



48. (Currently amended) The system of claim 43, wherein at least one of the hosts is configured to determine of the aggregated performance data, including to:
 record packet metadata for a set of client data packets, wherein the set of client data packets is sent to another one of the hosts;
 receive one or more acknowledgements of the 
 calculate the aggregated performance data based at least in part on the packet metadata and the additional packet metadata.  



49. (Previously presented) The system of claim 43, wherein the network analysis service is implemented using virtualized computing resources implemented by the service provider network.  


50. (Currently amended) One or more non-transitory computer readable media storing program instructions that when executed on or across one or more processors, cause the one or more processors to implement a host in a service provider network to: 
host one or more virtual machines in an overlay network that is part of an overlay network on behalf of a client, wherein the overlay network is implemented over a network substrate of a plurality of hosts including the host; 
route client data packets from the one or more virtual machines to other virtual machines in the overlay network via the network substrate; 
determine performance data for at least some of the client data packets, wherein the performance data is determined based at least in part on overlay network metadata tagged to the 
send aggregated performance data determined for the client data packets over the service provider network to an application programming interface (API) of a network analysis service in the service provider network, wherein the network analysis service is configured to generate a network traffic mapping of the overlay network from the aggregated performance data, the network traffic mapping indicating a plurality of network connections and one or more performance metrics for individual ones of the network connections.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445